                                                                       Case 2:16-cv-00248-JAD-EJY Document 64
                                                                                                           61 Filed 07/20/20
                                                                                                                    07/15/20 Page 1 of 2




                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            8    Certificateholders CWALT, Inc. Alternative
                                                                 Loan Trust 2005-61 Mortgage Pass-
                                                            9    Through Certificates, Series 2005-61
                                                            10
                                                                                             UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                    DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA                 Case No.: 2:16-cv-00248-JAD-GWF
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            14   FOR THE CERTIFICATEHOLDERS CWALT,
                                                                 INC. ALTERNATIVE LOAN TRUST 2005-61
                                                            15   MORTGAGE                PASS-THROUGH
                                                                 CERTIFICATES, SERIES 2005-61,
                                                            16
                                                                                             Plaintiff,          STIPULATION AND ORDER TO DISMISS
                                                            17   vs.                                             CLAIMS BETWEEN BoNYM AND CAPE
                                                                                                                 JASMINE CT. TRUST
                                                            18   CAPE JASMINE CT TRUST; ARBOR PARK
                                                                 COMMUNITY      ASSOCIATION;     DOE
                                                            19   INDIVIDUALS I-X, inclusive, and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            20                                                               ECF No. 61
                                                                                             Defendants.
                                                            21

                                                            22   CAPE JASMINE CT TRUST,

                                                            23                               Counterclaimant,

                                                            24   vs.

                                                            25   THE BANK OF NEW YORK MELLON,

                                                            26                               Counterdefendant.

                                                            27

                                                            28

                                                                 51489724;1
                                                                     Case 2:16-cv-00248-JAD-EJY Document 64
                                                                                                         61 Filed 07/20/20
                                                                                                                  07/15/20 Page 2 of 2




                                                            1             The Bank of New York Mellon fka The Bank of New York as Trustee for the

                                                            2    Certificateholders CWALT, Inc. Alternative Loan Trust 2005-61 Mortgage Pass-Through

                                                            3    Certificates, Series 2005-61 (BoNYM), and Cape Jasmine Ct Trust (Trust), by and through their

                                                            4    respective counsel of record, pursuant to the parties settlement agreement, hereby stipulate and agree

                                                            5    that all claims between BoNYM and the Trust shall be dismissed with prejudice in accordance with

                                                            6    Fed. R. Civ. P. 41(a)(2).

                                                            7                 Each party shall bear its own attorney's fees, prejudgment interest, and costs of suit.

                                                            8             Dated this 15th day of July, 2020.
                                                            9
                                                                  AKERMAN LLP                                              LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                            10
                                                                                                                           LTD.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    By: /s/ Jamie K. Combs                                   By: /s/ Michael F. Bohn_________________
                                                                  NATALIE L. WINSLOW, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12    Nevada Bar No. 12125                                     MICHAEL F. BOHN, ESQ.
AKERMAN LLP




                                                                  JAMIE K. COMBS, ESQ.                                     Nevada Bar No. 1641
                                                            13    Nevada Bar No. 13088                                     2260 Corporate Circle, Suite 480
                                                                  1635 Village Center Circle, Suite 200                    Henderson, NV 89074
                                                            14    Las Vegas, NV 89134
                                                            15                                                             Attorneys for Cape Jasmine Ct Trust
                                                                  Attorneys for The Bank of New York
                                                                  Mellon fka The Bank of New York as
                                                            16    Trustee for the Certificateholders
                                                                  CWALT, Inc. Alternative Loan Trust
                                                            17    2005-61 Mortgage Pass-Through
                                                                  Certificates, Series 2005-61
                                                            18

                                                            19                                                       ORDER

                                                            20        Based on the stipulation betweenITthe ISBank    of New York Mellon and Cape Jasmine Ct. Trust
                                                                                                                SO ORDERED:
                                                                 [ECF No. 61], which I construe as a joint motion under Local Rule 7-1(c) because it was signed by
                                                            21   fewer than all the parties or their attorneys, and with good cause appearing, IT IS HEREBY
                                                                                                         _________________________________________
                                                                 ORDERED that ALL CLAIMS by and             between
                                                                                                         UNITED STATESthe BankDISTRICT
                                                                                                                                 of New YorkJUDGE
                                                                                                                                              Mellon and Cape Jasmine Ct.
                                                            22
                                                                 Trust are DISMISSED with prejudice,       eachNo.:
                                                                                                         Case    side2:16-cv-00248-JAD-GWF
                                                                                                                      to bear its own fees and costs.
                                                            23
                                                                                                            DATED: _________________________________
                                                            24                                                        _________________________________
                                                                                                                      U.S. District Judge Jennifer A. Dorsey
                                                            25                                                        Dated: July 20, 2020
                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 51489724;1
